 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     BRENDA FOUQUETTE,                                 Case No. 1:19-cv-01399-NONE-SAB
11
                    Plaintiff,                         ORDER CONTINUING SETTLEMENT
12                                                     CONFERENCE DATE
            v.
13                                                     (ECF No. 16)
     CITY OF FRESNO, et al.,
14
                    Defendants.
15

16          On March 11, 2020, the parties filed a stipulation requesting the settlement conference

17 currently set for March 31, 2020, be continued to a date after June 11, 2020. (ECF No. 16.)

18          Accordingly, IT IS HEREBY ORDERED that the settlement conference set for March

19 31, 2020, is CONTINUED to July 23, 2020, at 9:30 a.m. in Courtroom 8 before United States
20 Magistrate Judge Barbara A. McAuliffe.         The parties are further directed to review the

21 requirements for proceeding with the settlement conference previously issued (ECF No. 12 at 6-

22 7), however, Judge McAuliffe may issue a subsequent order setting forth different or additional

23 requirements prior to the scheduled settlement conference.

24
     IT IS SO ORDERED.
25

26 Dated:     March 12, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
